       Case: 5:20-cr-00400-PAB Doc #: 12 Filed: 10/08/20 1 of 3. PageID #: 72




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                         Case No. 5:20-cr-00400

                                   Plaintiff,
                -vs-                               JUDGE PAMELA A. BARKER


 JOSEPH A. CIPOLLETTI,
                                                   ORDER
                                   Defendant


       This matter is before the Court on the unopposed motion filed by Defendant Joseph A.

Cipolletti to grant a continuance of the Final Pretrial and Trial, beyond the time limits established

by the Speedy Trial Act, 18 U.S.C. §3161.

       The Defendant has been named in an indictment alleging violations of: Title 18 U.S.C. §

1343 Wire Fraud, Count 1; 18 U.S.C. § 1957 Money Laundering, Counts 2-9; 18 U.S.C. § 1344

Bank Fraud, Counts 10-17; and 18 U.S.C. § 152(2) False Statement Under Oath, Count 18.

Defendant’s counsel has represented to this Court that additional time is needed to consult with

the client and review with the Defendant the massive discovery as provided by counsel for the

government.

       Accordingly, it is unreasonable to expect adequate preparation within the time limits of 18

U.S.C. §3161. The failure to grant a continuance would likely result in a miscarriage of justice and

would deny counsel the reasonable time necessary for effective preparation.

       Additionally, on October 5, 2020, the Court issued General Order No. 2020-08-3 In Re:

CORONAVIRUS (COVID-19) PHASED-IN RECOVERY PLAN, which reads in relevant part,

at pages 4, 5 and 6, as follows.
Case: 5:20-cr-00400-PAB Doc #: 12 Filed: 10/08/20 2 of 3. PageID #: 73




This Court previously issued General Order No. 2020-05, Amended General Order
No. 2020-05-1, and Amended General Order No. 2020-05-2 In Re:
CORONAVIRUS (COVID-19) PUBLIC EMERGENCY. These Orders were in
response to the exponential spread of COVID-19 and the declaring of a public
emergency by the President of the United States and the Governor of the State of
Ohio.

The Centers for Disease Control and Prevention and other public health authorities
have continued to advise the taking of precautions to reduce the possibility of
exposure to the virus and slow the spread of the disease, including the
implementation of multi-phase business recovery plans to gradually resume
operations. In response, the Court issued General Order No. 2020-08 In Re:
CORONAVIRUS (COVID-19) PHASED-IN RECOVERY PLAN.

The Court’s recovery plan will continue to follow a multi-phase approach. The pace
and progression of recovery through each phase will be based on health and
business recovery guidance from the Administrative Office of the United States
Courts and the State of Ohio.

***
To accommodate trials and the effect of public health recommendations on the
trials, the time period of the continuances implemented by the General Order will
be excluded under Speedy Trial Act, as the Court specifically finds that the ends of
justice served by ordering the continuances outweigh the interest of the public and
any defendant’s right to a speedy trial pursuant to 18 U.S.C. Section 3161(h)(7)(A).

Accordingly,

1. Jury trials will convene under the following conditions: 1) The Judge, Assistant
U.S. Attorney, defendant, and defendant’s counsel all must consent on the record
to the commencement of the jury trial; 2) only one jury trial at a time, civil or
criminal, will be conducted in each courthouse, except for the Carl B. Stokes U.S.
Court House, where no more than two jury trials may be conducted at a time; and
3) each jury trial will be scheduled for no more than five trial days. If a participant
does not consent, it must be for a COVID related reason and included in the Court’s
“speedy trial” order pursuant to 18 U.S.C. Section 3161(h)(7)(A). If a participant
has a non-COVID related reason, an appropriate motion for continuance must be
filed with the Court.

2. The use of video conference and teleconference as permitted by law for criminal
proceedings will continue. If necessary, in-person court proceedings and in-person
chambers proceedings will be limited to the number of people which permits the
observance of the physical distancing requirement of six feet in all instances.

3. The use of videoconference and teleconference for change of plea hearings will
proceed as permitted by law. Otherwise, to the extent possible and with the
      Case: 5:20-cr-00400-PAB Doc #: 12 Filed: 10/08/20 3 of 3. PageID #: 74




       agreement of the defendant, after filing a notice to enter an open guilty plea or plea
       agreement signed by the defendant and/or defense counsel, the taking of the plea of
       guilty and the sentencing shall be consolidated for a date after the presentence
       report has been prepared.

        4. Grand jury matters will proceed after consultation with the Chief Judge, being
        mindful of the status of the pandemic and public health recommendations.

        5. All in-person reentry court sessions will be conducted via videoconference or
        teleconference, unless an alternative location and safety plan have been agreed
        upon by all the reentry court participating agencies.

        6. All petty offense (CVB) proceedings are suspended until further notice.

        7. All detainees, upon arrival at a courthouse and before appearance in court, will
        undergo screening for fever and other symptoms of COVID-19 contamination.
        Defendants on bond will be subject to health screening (temperature check and
        COVID-19 screening questions) upon arrival at the courthouse. Such screening
        will be administered by and/or at the direction of the United States Marshals
        Service (USMS) or its agencies or designees. The presiding judge must be notified
        if the detainee or on-bond defendant exhibits risk factors and will have the
        discretion to order the detainee returned to the facility from which they came or
        the on-bond defendant to be denied entrance to the courthouse.

       For the foregoing reasons, the Court finds that the ends of justice served by the granting of

a continuance outweigh the best interest of the public and defendant in a speedy trial. 18

U.S.C.§§3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv). The aforesaid motion is granted.



       IT IS SO ORDERED.

                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: October 8, 2020                                U. S. DISTRICT JUDGE
